DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of compound 5 in the reply filed on 11/16/21 is acknowledged. It is noted that this compound is seen to be free of the art and thus the search and examination has been expanded to include compounds having the formula:

    PNG
    media_image1.png
    209
    616
    media_image1.png
    Greyscale
which reads on the present compounds where the variables are: G3 and G4 are absent; G1 and G2 are formula III; where for each of G1 and G2 one of R7 and R8 is OH and the other is O, R6 is OH, R5 is H, R3 is OH, and R1 links to LR1 where LR1 is the group: 
    PNG
    media_image2.png
    101
    395
    media_image2.png
    Greyscale
which is the same group as listed in 
    PNG
    media_image3.png
    154
    377
    media_image3.png
    Greyscale
. 
It is noted that in response to the restriction requirement, applicants were supposed to indicate which claims read on their elected invention and did not do this. Due to the extremely complex and complicated structures which embrace a tremendously large group of compounds, the examiner has done his best to determine that which applicants are claiming and what claims read on the elected and additional species. The examiner believes that claims 1, 3, 4, 10, and 12-14 read on the elected and additionally examined species. Claims 2, 5-9, and 11 are withdrawn as being drawn to a non-elected species.
Claim Objections
Claims 1, 3, 4, 10, and 12-14 are object to for containing non-elected subject matter. 
Claim 10 is objected to as the claim fails to end in a period.

Claim Rejections - 35 USC § 112 – 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3, 4, 10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims contain many phrases which render them indefinite.
The claims state in numerous places that various groups “can be” certain groups which are not defined alternatively or with proper Markush language. This is not seen to be a clear and concise definition as the claims should state what the R-groups are. For example, R1 is defined as “R1 can independently be H, halogen, azido… SiR13R14R15 wherein R9, R10, R13, R14, R15 independently from each other can be H, alkyl, aryl, aralkyl;”. This should read: “R1 is independently H, halogen, azido… , or SiR13R14R15 wherein R9, R10, R13, R14, and R15 independently from each other are H, alkyl, aryl, or aralkyl;”. This incorrect language should be corrected in all instances and there are too many to list in the claims for the examiner to list them all. The variables should be defined as what they are, not what they can be, and the groups should be listed in the alternative using proper Markush language. Some examples of incorrect language are: R4 can be…; R5 can be…; PAP is various groups and BCMCM-caged; BAP is various groups not separated by a transition word; to name a few.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of G1, G2, G3, and G4 being salts, and the claim also recites where the salts are lithium, sodium, potassium, calcium, 
Claim 1 contains numerous trademark/trade names in the definition of the dyes on page 8 of the claim.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe various dyes and, accordingly, the identification/description is indefinite.
Claim 1 is indefinite as it is not clear if the phrase “optionally, non-limiting examples of reactive groups are” on page 8 is intended to be a limitation and why it is in the claim if it is a non-limiting example of something.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 
Claim 10 is indefinite as there is no transition word between the last two compounds. The word “and” should be included between compounds 29 and 30.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation of the compound being useful for treating a disease or disorder, and the claim also recites preferably a disease or disorder selected from the group consisting of cancer… which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The examiner notes that the claim is interpreted as being limited to compounds for treating cancer, or cardiovascular, autoimmune, or neurodegenerative diseases or disorders and notes the full scope of “treatment of a disease or disorder” would likely not be fully supported by 112 1st paragraph.

Claim 14 is indefinite and the examiner is not sure what applicants are claiming. The claim states “Method of compound according to claim 1 or a monomeric compound of formula (III) as research tool compound, preferably as research too compound in regard of a disease or disorder, preferably a disease or disorder selected from the group consisting of cancer, cardiovascular disease or disorder, or autoimmune disease or disorder, or neurodegenerative disease or disorder.” The examiner does not know what applicants are claiming.  
All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d  1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 112 – 4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 is drawn to the compound according to claim 1 or a monomeric compound of formula . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 10, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO99/25384.
‘384 discloses the compound: 

    PNG
    media_image4.png
    209
    610
    media_image4.png
    Greyscale
in figure 1A which anticipates the present claims. This compound reads on the present compounds where the variables are: G3 and G4 are absent; G1 and G2 are formula III; where for each of G1 and G2 one of R7 and R8 is OH and the other is O, R6 is OH, R5 is H, R3 is OH, and R1 links to LR1 where LR1 is the group: 
    PNG
    media_image2.png
    101
    395
    media_image2.png
    Greyscale
which is the same LR1 group as listed in the compound which is delimited by the proviso represented structurally as: 
    PNG
    media_image3.png
    154
    377
    media_image3.png
    Greyscale
. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623